Holmes, C. J.
This is an action for personal injuries. The plaintiff was a -carpenter employed by one Bates. Bates employed the defendants to carry some materials from a building where he had been working to his shop. It is admitted that they were not fellow servants with the plaintiff. The wagon used was a covered one horse wagon. Bates got in, and then the plaintiff got in by invitation of the driver and Bates. When they reached the shop, the wagon stopped about five feet from the shop door, there being an American Express wagon in front which prevented their getting nearer. The driver and Bates got out, and the plaintiff was standing in the rear of the cart about to hand out a box of tools to Bates, when the horse moved forward and the plaintiff lost his balance and went out, lighting on his heels and being badly hurt. The evidence is obscure as to how the accident happened. Bates testified that after the plaintiff was thrown out the driver simply started ahead about five feet, sp as to bring his team in front of the shop door, that *211the American Express wagon had been pulled out of the way, and that the driver of the express wagon was not with it at the moment of the accident but came out of a neighboring store after the plaintiff was hurt. At the trial the judge directed a verdict for the defendants, and the plaintiff excepted.
All the testimony relates to a state of things at a time, it is uncertain how long, after the accident, so that it is something of a strain to say that the jury fairly might have inferred that the driver moved the horse rather than that the horse moved of itself without anybody’s fault. But if it may be said on the whole to be more probable that the driver started the movement from the beginning, as he certainly controlled it at the end, it is hard to say that he was negligent in doing so. It does not appear, and it is not likely, that he could see the plaintiff. The start followed very shortly upon the first stop, and the first stop evidently was not at the exact point to be reached. It would be extravagant to decide that a driver on reaching his destination and wishing to get his wagon into the right place must go to the rear of the wagon in order to see that no one is in a position to be hurt by such a usual, slight movement; and in view of what we know of daily life it would be academic to require him to give notice that he is going to move forward five feet, when he has no reason to suppose that any one is in a dangerous position. There was no violent start, — nothing but the fact that the wagon moved, and that the plaintiff, without the driver’s knowledge, happened to be standing just in such a way as to lose his balance and to go out. Taking into account the-rather dim representation of the case given us by print, we cannot say that the judge who heard it all was wrong.

Exceptions overruled.